UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-4030


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DAVID WILLIAMS,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Andre M. Davis, District Judge. (1:06-
cr-00591-AMD-1)


Submitted:    October 27, 2009              Decided:   November 23, 2009


Before KING, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, Assistant
Federal Public Defender, Greenbelt, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, James G. Warwick,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Following a bench trial, David Williams was convicted

of possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2006), and sentenced to 262 months in

prison.      Williams         appeals,    contending        that    his    sentence    is

procedurally        unreasonable           because         the      district         court

miscalculated his guidelines range and treated the guidelines as

mandatory.    Finding his claims meritless, we affirm.

           We review a sentence for reasonableness under an abuse

of discretion standard.              Gall v. United States, 552 U.S. 38, __,

128 S. Ct. 586, 597 (2007).                       This review requires appellate

consideration        of       both      the        procedural       and     substantive

reasonableness      of    a    sentence.           Id.    In   this    case,   Williams

challenges only the procedural reasonableness of his sentence.

           In      determining        whether       a    sentence     is   procedurally

reasonable, we first assess whether the district court properly

calculated the defendant’s advisory guidelines range.                           Id. at

596-97.    We then determine whether the district court failed to

consider     the    18    U.S.C.       § 3553(a)         (2006)     factors    and    any

arguments presented by the parties, selected a sentence based on

“clearly erroneous facts,” or failed to sufficiently explain the

selected sentence.        Id. at 597.

           Williams asserts that the district court miscalculated

his guidelines range because it incorrectly believed that it

                                              2
could impose an obstruction of justice enhancement.                     However,

the    court     did    not   apply   such    an   enhancement.       Therefore,

Williams is not entitled to relief on this claim.

            Williams also argues that his sentence is procedurally

unreasonable because the district court treated the guidelines

as    mandatory    by    imposing     a   within-guidelines    sentence     after

repeated remarks that the guidelines range was too long.                     This

claim is belied by the record, which shows that the court also

noted that Williams had earned that guidelines range and that a

sentence within that range was necessary to satisfy the goals of

sentencing under 18 U.S.C. § 3553(a).

            Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral   argument     because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                          3